  ex10_9.htm

--------------------------------------------------------------------------------

EXHIBIT 10.4
 

logo2 [s002591x1_ex10-4image.jpg]
 
 
EMPLOYEE STOCK PURCHASE PLAN
(Amended and Current as of
March 28, 2012)
 

 
ARTICLE I - General


1.1
The purpose of Photronics, Inc. Employee Stock Purchase Plan is to provide
eligible employees of the Company and its designated subsidiaries (if any) with
an opportunity to acquire a proprietary interest in the Company by the purchase
of shares of the Common Stock of the Company directly from the Company through
payroll deductions.  It is felt that employee participation in the ownership of
the Company will be to the mutual benefit of both the employees and the Company.



1.2
The Plan is intended to qualify as an "employee stock purchase plan" within the
meaning of Section 423 of the Internal Revenue Code of 1986, as amended (the
"Code").  The provisions of the Plan shall, accordingly, be construed so as to
extend and/or limit eligibility and participation in a manner consistent, and so
as to otherwise comply, with the requirements of the Code.



1.3
Eligibility and participation in the Plan shall give any Employee only such
rights as are set forth in the Plan and any amendments hereto and shall in no
way affect or in any manner limit the Company's right to discharge the Employee,
which right is expressly reserved by the Company, or impair the authority of the
Plan Committee to limit the Employee's rights, claims or causes, as provided in
the Plan.



ARTICLE II - Definitions


2.1
The following words and phrases, when used in the Plan, shall have the following
respective meanings, unless the context clearly indicates otherwise:



"Authorized Leave of Absence"
 
Any leave of absence authorized under the Company's standard personnel
practices, provided that all persons under similar circumstances must be treated
equally in the granting of such Authorized Leave of Absence and provided further
that the person returns to the employ of the Company upon the expiration of an
Authorized Leave of Absence.



"Board of Directors"
The Board of Directors of Photronics, Inc.


"Code"
 
The Internal Revenue Code of 1986, as amended from time to time, and applicable
Treasury Department regulations issued thereunder.



 
1

--------------------------------------------------------------------------------

 
 
"Common Stock"
 
The Common Stock, par value $0.01 per share, of the Company, or the securities
adjusted or substituted therefor pursuant to Article XIV.



"Company"
 
Photronics, Inc., a Connecticut corporation, or its successor or successors or
any present or future subsidiary of Photronics, Inc., which may be designated to
participate in the Plan by the Board of Directors.



"Compensation"
 
The Compensation of an Eligible Employee shall be determined in accordance with
procedures approved by the Plan Committee or the Board of Directors.  In the
absence of the adoption of specific procedures, Compensation of an Eligible
Employee shall be the annualized salary or wages of such Employee based on such
Employee's current rate of pay and work schedule, but excluding any
discretionary overtime, sick pay, vacation pay or other benefits.



"Disability"
 
Disability shall have the same meaning set forth in Section 22(e)(3) of the Code
or any successor provision thereto.  At present, a disability is defined as a
physical or mental impairment or incapacity which, in the opinion of a physician
selected by the Plan Committee, can be expected to result in death or has lasted
or can be expected to last for a continuous period of at least twelve (12)
months and renders the Participant unable to engage in any substantial, gainful
activity.



"Effective Date of the Plan"
 
The date on which the Plan shall have become effective pursuant to Article XVII,
provided, however, that if the Plan shall not be approved by the stockholders of
the Company as provided in Article XVII, the Plan and all rights granted
hereunder shall be, and be deemed to have been, null and void.



"Eligible Employee"
 
An Employee who is eligible to participate in the Plan in accordance with
provisions of Articles IV and V.



"Employee"
 
Any person who, on an Offering Date, is a common law employee of the Company and
whose customary employment is for more than twenty (20) hours per week and for
more than five (5) months per calendar year, other than any highly compensated
employees (within the meaning of Section 414[q] of the Code or any successor
provision thereto) of the Company who are excluded from participation hereunder
by action of the Board of Directors.  A person who is or has been on an
Authorized Leave of Absence, and who in the absence of such Authorized Leave of
Absence would have been classified as an Employee, shall in the discretion of
the Plan Committee be considered to be an Employee, except to the extent that
such determination is inconsistent with Section 423 of the Code.  Such
determination by the Plan Committee shall be final and conclusive.



 
2

--------------------------------------------------------------------------------

 
 
"Offering"
An Offering in accordance with the provisions of Article V.


"Offering Date"
 
The date of an Offering as established by the Plan Committee pursuant to Section
5.1 hereof.



"Participant"
 
An Eligible Employee who subscribes for Shares pursuant to Article VI.



"Plan"
 
The Photronics, Inc. Employee Stock Purchase Plan set forth herein, as amended
from time to time in accordance with the provisions of Article XV.



"Plan Committee"
 
The committee provided for in Article XII to administer the Plan.



"Purchase Date"
 
A Purchase Date as provided in Sections 8.1 or 10.3, as appropriate.



"Shares"
Shares of Common Stock offered under the Plan.


The masculine gender, whenever used in the Plan, shall be deemed to include the
feminine gender, and whenever the plural is used it shall include the singular,
if the context so requires.


ARTICLE III - Shares Subject to the Plan


3.1
Subject to the provisions of Article XIV hereof, the aggregate number of shares
of Common Stock which may be issued under the Plan shall not exceed
1,500,000.  The aggregate number of such shares which may be issued with respect
to any Offering shall be determined by the Plan Committee with respect to such
Offering.  Such shares may be authorized but unissued shares of Common Stock or
issued shares of Common Stock which are held by the Company.  Any shares
subscribed for under the Plan and not purchased as a result of the cancellation
in whole or in part of such subscription shall (unless the Plan shall have
terminated) be again available for issuance under the Plan.



ARTICLE IV - Eligibility


4.1
Each Employee who has been continuously employed by the Company for the one
complete calendar month (or such longer period as may be determined by the Plan
Committee) ending immediately prior to an Offering Date shall be eligible to
participate in the Offering under the Plan made on such Offering Date.



 
3

--------------------------------------------------------------------------------

 
 
4.2
Notwithstanding the provisions of Section 4.1, no Employee shall be offered
Shares if, immediately after he would subscribe for such Shares, such Employee
would own capital stock (including shares of Common Stock which may be purchased
under such subscription and under any other outstanding subscriptions under the
Plan or options to purchase shares of Common Stock of the Company held by such
Employee, as computed in accordance with Section 423[b][3] of the Code or any
successor provision thereto) possessing 5% or more of the total combined voting
power or value of all classes of stock of the Company.  For purposes of
determining the stock ownership of any Employee, the provisions of Section
424[d] of the Code shall apply.



ARTICLE V - Offering Under the Plan


5.1
Offerings under the Plan shall be made on such Offering Dates as shall be
determined by the Plan Committee.  Notwithstanding anything to the contrary, no
Offering shall be made on any date prior to the date that a required
registration statement with respect to such Offering filed under the Securities
Act of 1933, as amended, has become effective.  Nothing contained herein shall
be deemed to require that an Offering be made in any year.



5.2
[a]
Subject to the limitations set forth in Sections 5.2[b] and 6.3, and to the
other terms and conditions of the Plan, in each offering under the Plan, each
Eligible Employee on an Offering Date shall be offered the right during the
Subscription Period as provided in Section 6.2, to subscribe to purchase such
number of Shares as the percentage designated by the Plan Committee for such
offering (not to exceed 5%) of his Compensation would buy, at a price equal to
the product of (i) the fair market value of a Share on the Offering Date,
multiplied by (ii) the Purchase Price percentage utilized under Section 5.3
hereof.




 
[b]
Notwithstanding anything to the contrary contained in Sub-Section [a] of this
Section 5.2, no Eligible Employee shall be eligible to subscribe for Shares in
an Offering if, immediately after he would subscribe for such Shares, such
subscription would permit his rights to purchase shares of Common Stock under
all employee stock purchase plans of the Company to accrue at a rate which
exceeds $25,000 (or such other maximum amounts as may be prescribed from time to
time under the Code) of the fair market value of such shares (determined as of
the Offering Date for such Offering) for each calendar year in which such
subscription would be outstanding at any time.  For purposes of this limitation
the provisions of Section 423[b][8] of the Code shall be applicable.



5.3
The Purchase Price per share subscribed for all Shares in a particular Offering
shall be an amount equal to such percentages, not greater than 100% nor less
than 85%, as shall be determined by the Plan Committee on or prior to the
Offering Date, of the fair market value of a share of Common Stock (determined
in accordance with the provisions of Article XIII) on one of the following dates
with respect to such Offering, with such date to be determined by the Plan
Committee on or prior to the Offering Date: (i) the Offering Date, (ii) the
Purchase Date, or (iii) the Offering Date or the Purchase Date (whichever would
result in a lower Purchase Price for the Common Stock).



 
4

--------------------------------------------------------------------------------

 
 
5.4
In order to participate in any Offering, an Eligible Employee entitled to
subscribe for Shares in such Offering shall comply with the subscription
procedures set forth in Article VI.



ARTICLE VI - Subscriptions for Shares


6.1
As soon as practicable after an Offering Date, the Company shall furnish to each
Eligible Employee a Subscription Agreement setting forth the maximum number of
Shares to which such Eligible Employee may subscribe in such Offering, the fair
market value per share of Common Stock on the Offering Date, the Purchase Price
for Shares in such Offering and such other terms and conditions consistent with
the Plan as shall be determined by the Plan Committee.



6.2
Within fifteen (15) days after receipt of such Subscription Agreement, an
Eligible Employee desiring to participate in the Offering shall notify the Plan
Committee of the number of Shares for which he desires to subscribe.  Such
notification shall be effected by the Eligible Employee's completing, executing
and returning to the Secretary of the Company the Subscription Agreement.  All
such subscriptions shall be deemed to have been made as of the Offering
Date.  No subscription shall be accepted from any person who is not an Eligible
Employee on the date his subscription is received by the Company.



6.3
The minimum number of Shares for which an Eligible Employee will be permitted to
subscribe in any Offering is ten (10) (or the number of Shares offered to him if
fewer than ten).  If at any time the Shares available for an Offering are
oversubscribed, the Number of Shares for which each Eligible Employee is
entitled to subscribe pursuant to Section 5.2 shall be reduced, pro rata, to
such lower number as may be necessary to eliminate such over-subscription.



6.4
If an Eligible Employee fails to subscribe to the Shares within the period and
in the manner prescribed in Section 6.2, he shall waive all rights to purchase
Shares in that Offering.

 
ARTICLE VII - Payment for Shares


7.1
The aggregate Purchase Price for the Shares for which a Participant subscribes
in any Offering in accordance with the provisions of Article VI of the Plan
shall be paid by means of payroll deductions.



7.2
[a]
The aggregate Purchase Price for Shares shall be paid by payroll deductions in
equal amounts over a period of 24 months (or such shorter period as shall be
determined by the Plan Committee in accordance with the Plan) from the Offering
Date.  The period over which such payroll deductions are to be made in
hereinafter referred to as the "Payment Period".

 
 
5

--------------------------------------------------------------------------------

 
 

 
[b]
Such payroll deductions with respect to an Offering shall commence as soon as
practicable after the receipt of the Company of the executed Subscription
Agreement authorizing such payroll deductions, and shall cease upon the earlier
of the termination of the Payment Period or payment in full of the Purchase
Price for such Shares.  A Participant may cancel his subscription to the extent
provided for in Article X, but no other change in terms of his Subscription
Agreement may be made during the Payment Period and, in particular, in no event
may a Participant change the amount of his payroll deductions under such
Subscription Agreement.  All payroll deductions withheld from a Participant
under a Subscription Agreement shall be credited to his account under the Plan. 
In the event that payroll deductions are simultaneously being made with respect
to more than one Subscription Agreement, the aggregate amount of such payroll
deductions at any payday shall be credited first toward the payment for Shares
subscribed for in the earliest Offering.  A Participant may not make any
separate cash payment into his account, provided, however, that a Participant
who has been deemed to be in the employ of the Company while on an Authorized
Leave of Absence without pay during the Payment Period, may upon his return to
the actual employ of the Company, make a cash payment into his account in an
amount not exceeding the aggregate of the payroll deductions which would have
been made during such Authorized Leave of Absence.




 
[c]
All funds representing payroll deductions for the accounts of Participants will,
except as provided in Section 7.3, be paid into the general funds of the
Company.  No interest will be paid or accrued under any circumstances on any
funds withheld by the Company as payroll deductions pursuant to this Section 7.2
or on any other funds paid to the Company for purchases of Shares under the
Plan.



7.3
Notwithstanding anything in this Article VII to the contrary, with respect to
any Offering which is made prior to the approval of the Plan by the stockholders
of the Company, all payroll deductions withheld for the accounts of Participants
shall, until the Plan is approved by the stockholders, be held by the Company in
a special escrow account for the benefit of such Participants.  No interest will
be paid or accrued under any circumstances on such funds.  No Shares will be
issued to such Participants until after approval of the Plan by the
stockholders.  In the event that the Plan is not approved by the stockholders
within the period specified in Article XVII, all such funds will thereupon be
promptly refunded to the respective Participants.



7.4
Failure to pay for subscribed Shares as provided in this Article VII shall
constitute the cancellation of such subscription to the extent that any such
Shares shall not have been so paid for.



ARTICLE VIII - Issuance of Shares


8.1
At the end of the Payment Period for an Offering, (each of which dates is
referred to as a "Purchase Date"), the balance of all amounts then held in the
account of a Participant representing payroll deductions pursuant to a
Subscription Agreement shall be applied to the purchase by the Participant from
the Company of the number of Shares equal to the amount of such balance divided
by the Purchase Price per share for such Shares applicable on such Purchase Date
up to the number of Shares provided for in the respective Subscription
Agreement.  Any amount remaining in the Participant's account in excess of the
sum required to purchase whole Shares on a Purchase Date shall be promptly
refunded to the Participant.  As soon as practicable after a Purchase Date, the
Company will issue and deliver to the Participant a certificate representing the
Shares purchased by him from the Company on such Purchase Date.  No fractional
shares will be issued at any time.

 
 
6

--------------------------------------------------------------------------------

 


8.2
A Participant who disposes (whether by sale, exchange, gift or otherwise) of any
of the Shares acquired by him pursuant to the Plan within two (2) years after
the Offering Date for such Shares or within one (1) year after the issuance of
Shares to him shall notify the Company in writing of such disposition within
thirty (30) days after such disposition.



ARTICLE IX - Rights of Stockholders


9.1
A Participant shall not have any rights to dividends or any other rights as a
stockholder of the Company with respect to any Shares until such Shares shall
have been issued to him as reflected by the books and records maintained by the
Company's transfer agent relating to stockholders of the Company.

 
ARTICLE X - Voluntary Withdrawal/Termination of Employment


10.1
A Participant may discontinue his payroll deductions under a Subscription
Agreement at any time by giving written notice thereof to the Plan Committee,
effective for all payroll periods commencing five (5) days after receipt of such
notice by the Plan Committee.  The balance in the account of such Participant
following such discontinuance shall be promptly refunded to the
Participant.  Withdrawal from an Offering pursuant to this Section 10.1 shall
not affect an Eligible Employee's eligibility to participate in any other
Offering under the Plan.



10.2
If the Participant's employment with the Company is terminated for any reason
other than death while still an Employee, such Participant's rights to purchase
Shares under any Subscription Agreement shall immediately terminate.  Any
balance remaining in his account as of the date of such termination of
employment shall be promptly refunded to the Participant.



10.3
In the event of the death of an Employee who was a Participant prior to the
purchase of the Shares for which he subscribed pursuant to Article VI hereof,
the person or persons who acquired by laws of descent and distribution (his
"Estate") his rights to purchase Shares under his Subscription Agreement(s),
shall have the right within ninety (90) days after the death of the Participant
(but in no event later than the termination of the Payment Period) to purchase
from the Company that number of Shares subscribed for and not issued to the
Participant prior to his death which the balance in the Participant's payroll
deduction account is sufficient to purchase.  The failure of the person or
persons so acquiring his rights to so give notice of intention to purchase shall
constitute a forfeiture of all further rights of the Participant or other
persons to purchase such Shares and in such event, the balance in the
Participant's payroll deduction account will be refunded, without interest.  If
the Participant dies more than fifty (50) days prior to the termination of the
Payment Period and his Estate elects to purchase the Shares subscribed for, the
Purchase Price for his Shares shall be the percentage, designated pursuant to
Section 5.3, of the fair market value on the Offering Date, irrespective of the
Purchase Price for other Participants.



 
7

--------------------------------------------------------------------------------

 


ARTICLE XI - Non-Transferability of Subscription Rights


11.1
During the lifetime of a Participant, the Shares for which he subscribes may be
purchased only by him.  No Subscription Agreement of a Participant and no right
under or interest in the Plan or any such Subscription Agreement (hereinafter
collectively referred to as "Subscription Rights") may be assigned, transferred,
pledged, hypothecated or disposed of in any way (whether by operation of law or
otherwise), except by the Participant's will or by the applicable laws of
descent and distribution, or may be subject to execution, attachment or similar
process.  Any assignment, transfer, pledge, hypothecation or other disposition
of Subscription Rights, or any levy of execution, attachment or other process
attempted upon Subscription Rights, shall be null and void and without effect,
and in any such event all Subscription Rights shall, in the sole discretion of
the Plan Committee (exercised by written notice to the Participant or to the
person then entitled to purchase the Shares under the provisions of Sections
10.3 hereof), terminate as of the occurrence of any such event.



ARTICLE XII - Administration of the Plan


12.1
The Plan shall be administered by a Plan Committee which shall consist of two
(2) or more members of the Board of Directors, none of whom shall be eligible to
participate in the Plan.  The members of the Plan Committee shall be appointed,
and may be removed, by the Board of Directors.  The Board of Directors shall
have the power to remove and substitute for members of the Plan Committee and to
fill any vacancy which may occur in the Plan Committee.



12.2
Unless otherwise determined by the Board of Directors, the members of the Plan
Committee shall serve without additional compensation for their services.  All
expenses in connection with the administration of the Plan, including, but not
limited to, clerical, legal and accounting fees, and other costs of
administration, shall be paid by the Company.



12.3
The Chairman of the Plan Committee shall be designated by the Board of
Directors.  The Plan Committee shall select a Secretary who need not be a member
of the Plan Committee.  The Secretary, or in his absence, any member of the Plan
Committee designated by the Chairman, shall keep the minutes of the proceedings
of the Plan Committee and all data, records and documents relating to the
administration of the Plan by the Plan Committee.



 
8

--------------------------------------------------------------------------------

 
 
12.4
A quorum of the Plan Committee shall be such number as the Committee shall from
time to time determine, but shall not be less than a majority of the entire Plan
Committee.  The acts of a majority of the members of the Plan Committee present
at any meeting at which a quorum is present shall be the act of the Plan
Committee.  Members of the Plan Committee may participate in a meeting by means
of telephone conference or similar communications procedure pursuant to which
all persons participating in the meeting can hear each other.  The Plan
Committee may take action without a meeting if such action is evidenced by a
writing signed by at least a majority of the entire Plan Committee.



12.5
The Plan Committee may, by an instrument in writing, delegate to one or more of
its members or to an officer or officers of the Company any of its powers and
its authority under the Plan, including the execution and delivery on its behalf
of instruments, instructions and other documents.

 
12.6
It shall be the sole and exclusive duty and authority of the Plan Committee to
interpret and construe the provisions of the Plan, to decide any disputes which
may arise with regard to the status, eligibility and rights of Employees under
the terms of the Plan, and any other persons claiming an interest under the
terms of the Plan, and, in general, to direct the administration of the Plan.



12.7
The Plan Committee may adopt, and from time to time amend, such rules and
regulations consistent with the purposes and provisions of the Plan, as it deems
necessary or advisable to administer and effectuate the Plan.



12.8
The Plan Committee may shorten, lengthen (but not beyond thirty (30) days) or
waive the time required by the Plan for the filing of any notice or other form
under the Plan.



12.9
The discretionary powers granted hereunder to the Plan Committee shall in no
event be exercised in any manner that will discriminate against individual
employees or a class of employees or discriminate in favor of employees who are
shareholders, officers, supervisors or highly compensated employees of the
Company.



ARTICLE XIII - Valuation of Shares of Common Stock


13.1
For purposes of the Plan, the "fair market value" of a share of Common Stock as
of any date shall be determined as follows:



 
[a]
If the Common Stock is then listed on a national securities exchange, the "fair
market value" shall be the closing price of a share of Common Stock on such
exchange on such date, or, if there has been no sale of shares of Common Stock
on that date, the closing price of a share of Common Stock on such exchange on
the last preceding business day on which shares of Common Stock were traded.



 
[b]
If the Common Stock is then listed on the National Association of Securities
Dealers Automatic Quotation System National Market System, the "fair market
value" shall be the average of the high and low sales prices of a share of
Common Stock on that date, or if there has been no sale of shares of Common
Stock on that date, the average of the high and low sales prices of Common Stock
on the last preceding business day on which shares of Common Stock were traded.

 
 
9

--------------------------------------------------------------------------------

 
 
ARTICLE XIV - Adjustments in Certain Events


14.1
If (i) the Company shall at any time be involved in a transaction to which
sub-section [a] of Section 424 of the Code is applicable, (ii) the Company shall
declare a dividend payable in, or shall sub-divide or combine, its Common Stock,
or (iii) any other event shall occur which in the judgment of the Board of
Directors necessitates action by way of adjusting the terms of the outstanding
Subscription Agreements, the Board of Directors shall take any such action as in
its judgment shall be appropriate to preserve Participant rights substantially
proportionate to the rights existing prior to such event.  To the extent that
such action shall include an increase or decrease in the number of shares of
Common Stock subject to outstanding Subscription Agreements, the aggregate
number of shares available under Article III hereof for issuance under the Plan
pursuant to outstanding Subscription Agreements and Subscription Agreements
which may be entered into, and the aggregate number of shares available for
issuance in any Offering and the number which may be subscribed for, shall be
proportionately increased or decreased, as the case may be.  No action shall be
taken by the Board of Directors under the provisions of this Article XIV which,
in its judgment, would constitute a modification, extension or renewal of the
Subscription Agreement (within the meaning of Section 424[h] of the Code), or
would prevent the Plan from qualifying as an "employee stock purchase plan"
(within the meaning of Section 423 of the Code).  The determination of the Board
of Directors with respect to any matter referred to in this Article XIV shall be
conclusive and binding upon each Participant.



ARTICLE XV - Termination and Amendment of the Plan


15.1
The Board of Directors may, without further approval by the stockholders of the
Company, at any time terminate or amend the Plan without notice, or make such
modifications of the Plan as it shall deem advisable; provided that the Board of
Directors may not, without prior approval by the holders of a majority of the
outstanding shares of Common Stock of the Company, amend or modify the Plan so
as to (i) increase the maximum number of shares of Common Stock which may be
issued under the Plan (except as contemplated in Article XIV hereof), (ii)
extend the term during which Offerings may be made under the Plan or (iii)
increase the maximum number of Shares which an Eligible Employee is entitled to
purchase (except as contemplated in Article XIV hereof); and provided further
that the Board of Directors may not amend or modify the Plan in any manner which
would prevent the Plan from qualifying as an "employee stock purchase plan"
(within the meaning of Section 423 of the Code).  No termination, amendment or
modification of the Plan may, without the consent of a Participant, adversely
affect the rights of such Participant under an outstanding Subscription
Agreement.



 
10

--------------------------------------------------------------------------------

 
 
ARTICLE XVI - Miscellaneous


16.1
Unless otherwise expressly provided in the Plan, all notices or other
communications by a Participant to the Company under or in connection with the
Plan shall be deemed to have been duly given when received by the Secretary of
the Company or when received in the form specified by the Company at the
location and by the persons, designated by the Company for the receipt thereof.



16.2
Notwithstanding anything hereunder to the contrary, the offer, sale and delivery
by the Company of Shares under the Plan to any Eligible Employee is subject to
compliance with all applicable securities regulation and other federal and state
laws.  The terms of this Plan shall be construed under the laws of the State of
Connecticut.



ARTICLE XVII - Effective Date


17.1
The Plan shall become effective at such time as the Plan has been adopted by the
Board of Directors or such later date as shall be designated by the Board of
Directors upon its adoption of the Plan; provided, however, that the Plan and
all Subscription Agreements entered into thereunder shall be, and be deemed to
have been, null and void if the Plan is not approved by the holders of a
majority of the outstanding shares of Common Stock of the Company within twelve
(12) months after the date on which the Plan is adopted by the Board of
Directors.


 
11

--------------------------------------------------------------------------------